Citation Nr: 0639199	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran now lives in Florida and his 
claims are under the jurisdiction of the RO in St. 
Petersburg, Florida.

Although the RO has treated the veteran's claim for service 
connection for PTSD as reopened, the Board must also assess 
whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The veteran submitted additional medical evidence in April 
2006 and again in October 2006.  Each time the veteran waived 
RO review of the newly submitted evidence.  The Board notes 
that the October 2006 submission contains a copy of a May 
2006 VA psychiatric examination report.  Consequently, the 
Board may consider this evidence without returning it to the 
RO for preliminary review.

The record reveals that the veteran was denied provision of a 
personal computer as part of his independent living plan.  A 
statement of the case concerning this claim was issued in 
June 2006.  A substantive appeal has not been received with 
respect to this claim.  Accordingly the denial of a claim for 
provision of a personal computer is not currently in 
appellate status before the Board.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for PTSD.

2.  Evidence received since the November 1999 rating decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

3.  The veteran did not serve in combat and the record does 
not include credible supporting evidence verifying the 
occurrence of the veteran's claimed in-service personal 
assault stressor.

4.  The veteran did not develop hepatitis C until many years 
after discharge from service and this disease is unrelated to 
the veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

3.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disabilities are not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

Since the previously final claim of entitlement to service 
connection for PTSD has been reopened, the Board need not 
make a determination as to whether the notice requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) have been met.

The RO mailed the veteran letters in March 2002, June 2003, 
and January 2005 that notified him of its duty to assist him 
in obtaining pertinent evidence and medical records to 
support his claims as well as requested that he submit any 
supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran's Social Security Administration medical records have 
also been obtained.  The veteran has provided testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran has submitted private medical records, lay statements 
and articles from the internet in support of his claims.  The 
veteran has not identified any other medical records or 
evidence pertinent to his claims.  The Board is similarly 
unaware of any outstanding pertinent evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements discussed above.



PTSD

Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen

The RO first denied the veteran's claim for service 
connection for PTSD in March 1990.  The veteran did not 
appeal that decision and it became final.  

In March 1996 and November 1999 rating decisions, the RO 
denied the veteran's claim for service connection for PTSD, 
based on no new and material evidence having been submitted.  
The veteran did not appeal those rating decisions and they 
are now final.  

In February 2002, the veteran requested that his claim for 
service connection for PTSD be reopened.   

The veteran claims that he has PTSD due to a personal assault 
stressor during service.  At the time of the November 1999 
final rating decision, the post service medical records did 
not include any medical evidence containing a diagnosis of 
PTSD based on a personal assault stressor.  The medical 
evidence received subsequent to the November 1999 rating 
decision includes multiple diagnoses of PTSD which are 
attributed to a sexual assault during the veteran's military 
service.  Since the newly submitted evidence provides 
diagnoses of PTSD related to sexual assault during military 
service, the Board finds that this evidence is material to 
the veteran's claim and that reopening of the claim of 
entitlement to service connection for PTSD is warranted.  38 
C.F.R. § 3.156(a).  


Denovo Review

Legal Criteria:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

History:

The veteran's service medical records, including the April 
1973 discharge examination report, show no findings or 
complaints related to a psychiatric disability or to a sexual 
assault.  The veteran first submitted a claim for service 
connection for PTSD in November 1989.  At that time he 
claimed that he had PTSD due to hearing helicopters and 
gunfire while on his ship off of Vietnam.  He also claimed 
that he had PTSD due to seeing the wounded that were brought 
on board his ship.  The records do not show that the veteran 
experienced combat while his ship was in the waters off of 
Vietnam.  Since the veteran did not engage in combat, service 
connection for PTSD requires verification of any alleged in-
service stressors.  

On VA examination in May 1997, the veteran reported that his 
parents divorced when he was five years old after his father 
sexually abused him.  The veteran stated he had problems with 
fighting constantly, that he was expelled from school in the 
8th grade and had to be taken to another school.  He further 
reported that he was involved with a great deal of vandalism, 
starting fires, and creating other problems for which he was 
referred to the Juvenile Court.  The veteran reported that he 
drank heavily in service and that he had eight or nine 
Article 15's.  He reported a summary court martial.  He said 
that he was in Vietnam for three months, but did not refer to 
any traumatic events there.  The veteran reported that after 
service he had been in jail twice, once for stealing and once 
for being with some guys when they were selling drugs.  The 
veteran stated that he had been using cocaine regularly.  
When asked as to how he could afford to use cocaine, as it is 
expensive and he didn't have any income, the veteran stated 
that his girlfriend was selling her body and she was 
maintaining both of them.  The examiner noted that the 
veteran had all the characteristics of a borderline 
personality, being impulsive in the area of alcohol and 
drugs, having several suicidal attempts, and frequent 
suicidal and homicidal thoughts.  The veteran admitted to 
having difficulty in controlling his anger.  The examiner 
stated that the veteran's main psychiatric problem was his 
severe borderline personality disorder.  The diagnoses 
included alcohol and cocaine addiction and dysthymic disorder 
secondary to the alcohol and cocaine abuse.

VA medical records show treatment for anxiety since May 1984.  
VA records from 1995 show complaints of PTSD.

In September 2003, the veteran stated that he did not have 
PTSD due to combat, but only from military sexual trauma.  
The VA medical records include diagnoses of PTSD that are 
attributed to the alleged sexual assault.  

At the September 2006 hearing, the veteran asserted that he 
had PTSD due to being assaulted while in the Marines.  The 
veteran testified that he was sexually assaulted between 
August and October 1972 by three fellow Marines because he 
could not repay money he owed to these people.  The veteran 
stated that he did not tell any medical personnel about the 
assault until 1995.  He reported that he requested a transfer 
out of his unit after the sexual assault.  The veteran's 
representative asserted that the veteran's failure to qualify 
with the M-16 rifle on August 4, 1972, his receiving 
disciplinary action for a dirty uniform on August 23, 1972, 
and his unauthorized absence on December 28, 1972, were 
reflective of changes in behavior caused by the sexual 
assault.

The veteran's service personnel records do reveal that the 
veteran received disciplinary actions, that he underwent a 
court martial in January 1973, and that he was discharged due 
to unfitness for military duty.  The personnel records also 
indicate that the veteran borrowed money from many people in 
service and did not pay them back.  However, the personnel 
records indicate that the veteran showed a lack of interest 
for himself, his fellow Marines and for rules and 
regulations, before the alleged personal assault in the 
summer of 1972.  A statement of J.A.Z indicates that the 
veteran had such behavior from April 1972.  A statement of 
H.N. indicates that the veteran thought that he was above 
many requirements of the military, that the veteran had an 
excuse for not accomplishing even the most rudimentary task, 
and that the veteran had a lackadaisical attitude.  The court 
martial judge found that the veteran frequently demonstrated 
a wanton disregard for rules and regulations and that his 
constant disciplinary problems established that he was an 
unproductive and constant hindrance to all in the chain of 
command that he served.

The Board has considered the lay statements submitted by the 
veteran from a counselor (January 2003), from the veteran's 
current wife (June 2003), and from the veteran's son (August 
2004), all report that the veteran attributed his psychiatric 
disability to being assaulted in service.  However, these 
affiants are only repeating what the veteran has told them.  
They have not provided any information to VA other than that 
which has already been supplied by the veteran.  Furthermore, 
none of the affiants have indicated that they knew the 
veteran during service.  Since none of the affiants knew the 
veteran when he was in service they have no credibility as to 
being able to corroborate what happened to the veteran during 
his service.  

The veteran also submitted a June 2003 lay statement from a 
friend.  This friend said that he knew the veteran during 
service and that he had received a letter from the veteran at 
that time stating that the veteran had been jumped by some 
Marines, and that he feared for his life.  The friend also 
stated that the veteran had changed after he was discharged 
from service in 1973.  While this friend asserts that he knew 
the veteran during his service, the Board finds that the 
contemporary evidence that fails to show that the veteran was 
assaulted during service is more creditable than the 
statement of the friend.  Additionally, the friend does not 
indicate that he has a copy of the letter he said that he 
received from the veteran while the veteran was in service.  
Additionally, the evidence shows that the veteran's 
antisocial behavior was present prior to service, during 
service, and after service.  This tends to indicate that the 
veteran's character did not change as a result of service.  
Accordingly, the friend statement does not provide credible 
evidence that the veteran experienced the alleged personal 
assault during service.

In this case there is no evidence contemporary to the 
veteran's service that corroborates the veteran's alleged 
stressor of being sexually assaulted by three men.  The 
service medical records do not indicate that the veteran had 
any psychiatric problems and do not indicate that the veteran 
experienced a sexual assault.  Contrary to the veteran's 
contentions, the service personnel records do not corroborate 
the veteran's claimed stressor.  While these records show a 
transfer during service, there is no indication that the 
transfer was requested by the veteran.  The service personnel 
records reveal a continuing disregard of rules and 
regulations.  The personnel records do not indicate that the 
veteran had sudden behavior changes.  These records indicate 
that the veteran was a problem to his company all along.  
Furthermore, these records show that the veteran's 
substandard behavior was noted many months before the alleged 
personal assault that the veteran stated occurred between 
August and October 1972.  Furthermore, the May 1997 VA 
examination report indicates that the veteran had a history 
of antisocial behavior prior to service similar to that shown 
in service.  The veteran notes that his service medical 
records show that he received sutures of the face and had 
trauma to tooth #7.  He therefore, argues that this 
corroborated his assertion of being sexually assaulted in 
service.  There is no link between the sutures of his face 
and the trauma to his tooth and his assertion of being 
sexually assaulted.  The Board observes that his report of 
being sexually assaulted in service did not initially include 
a report of requiring sutures of the face and trauma of tooth 
# 7.  This inconsistency raises questions as to the 
credibility of the veteran's assertion of being sexually 
assaulted in service.

The Board finds that the service medical records, service 
personnel records, and post service medical records prior to 
1995 are more probative than the veteran's contentions and 
more probative than the statements of the veteran's friend, 
counselor, and family members.  The most probative evidence 
of record does not support the veteran's claim that he 
experienced a sexual assault stressor during service.  Since 
there is no credible supporting evidence of the veteran's 
claimed in-service stressor, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.




Hepatitis C

Legal Criteria:

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History: 

At his September 2006 hearing the veteran asserted that he 
has hepatitis C due to his military service.  He testified 
that he had a sexually transmitted disease during service, 
that he was sexually assaulted during service, and that he 
received air gun inoculations during service.  The veteran 
asserted that he must have developed hepatitis C from one of 
these factors during service.  The veteran maintained that 
his service medical records were incomplete.  The veteran 
further pointed out that a VA physician had expressed an 
opinion that the veteran developed hepatitis C due to the air 
gun inoculation in service. 

A review of the service medical records does not reveal that 
those records are incomplete.  Additionally, these records do 
not indicate that the veteran experienced any sexually 
transmitted diseases during service or that he developed 
hepatitis during service.  The post service VA medical 
records indicate that the veteran was first diagnosed with 
hepatitis C in 1997.   

The veteran was examined at Southeast Mental Health Center 
Services in September 1996.  The veteran reported that he had 
been abusing alcohol since age 18 and drugs since age 20.  
The veteran reported using several drugs, and his current 
drug of choice was crack cocaine.  The veteran denied 
intravenous drug use.  The veteran reported that his second 
marriage in 1984 was to a former prostitute.  The veteran 
noted that he got divorced in 1988.  In 1994 he became 
involved with another woman, who also engaged in 
prostitution.  The diagnoses were major depression with 
psychotic features, substance dependence, and history of 
chronic PTSD.

A January 1997 VA outpatient record indicates that the 
veteran had polysubstance abuse (cocaine and alcohol).  A 
March 1997 VA outpatient record indicates that the veteran 
reported that he drank heavily between the ages of 18 and 30.  
An October 1997 discharge examination report notes that the 
veteran was incarcerated from 1987 to 1992 for a variety of 
charges.  It was noted that upon admission, testing revealed 
the veteran to have hepatitis C.

A September 2004 VA treatment record indicates that the 
veteran was treated for hepatitis C.  The VA physician noted 
that he had reviewed the veteran's chart and based on the 
paucity of risk factors presented to him, it was his 
professional opinion that the veteran was infected while in 
the military most likely due to air gun immunizations.

In January 2006, the VA physician who provided the September 
2004 opinion again commented on the origin of the veteran's 
hepatitis C disability.  He noted that in June 2004, the 
veteran gave a clear history of one sexually transmitted 
disease episode while in the military and pointed out that 
such is recognized as a risk factor for the acquisition of 
the disease.  The physician noted that the veteran denied use 
of intravenous drugs or having any other blood exposure, and 
also denied use of intranasal cocaine.  The veteran did admit 
to cocaine use but said that he only smoked it.  The VA 
physician stated that alcohol and valium abuse were not 
recognized risk factors for the transmission of hepatitis C 
infection unless they led to intravenous drug use.  He 
further noted that cocaine snorting had also been recognized 
as a risk factor, but not cocaine smoking.  The VA physician 
further noted that air gun immunizations were not recognized 
as a risk factor for hepatitis C infections.  

In January 2006, the veteran submitted articles from the 
internet.  These articles indicated the possibility of 
hepatitis being spread by the use of jet injector 
immunizations.

Analysis:

While the veteran has submitted medical literature noting 
that hepatitis may be spread through inoculations performed 
with the use of jet injectors, the Board points out that the 
medical literature presented by the appellant is general in 
nature, and does not address the specific situation involving 
the veteran's condition and a possible link to his period of 
service.  Furthermore, while a VA physician provided an 
opinion in September 2004 that the veteran developed 
hepatitis C due to air gun immunization, this same physician 
stated in January 2006 that air gun immunization was not a 
recognized risk factor.  Since the more recent opinion 
reflects the doctor's most up to date review of the medical 
literature, the Board finds that the more recent opinion of 
the VA physician carries more weight.  Consequently, the 
Board finds that the veteran's current hepatitis C disability 
does not result from the veteran's alleged air gun 
immunizations during service.

The January 2006 VA physician statement does state that the 
veteran gave a history of a sexually transmitted disease 
during service and noted that this was a risk factor for 
hepatitis C infection.  The physician further noted that the 
veteran denied other risk factors, such as blood 
transfusions, cocaine snorting, and IV drug use.  While this 
seems to indicate that the VA physician thought that the 
veteran's hepatitis C developed as a result of service, the 
probative value of a physician's statement is dependent upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion.  See Bloom v. West, 12 Vet. 
App. 185 (1999).  In this case, the Board finds that the 
portion of the January 2006 opinion that indicates the 
veteran's hepatitis C is related to an STD in service is not 
probative.  The Board notes that the service medical records 
do not substantiate the veteran's claim that he experienced 
an STD during service.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Furthermore, the January 2006 statement does not 
take into consideration that since discharge from service the 
veteran has spent several years in jail, or that the veteran 
had a wife, and later a girlfriend, who were both 
prostitutes.

The Board finds that the most probative medical evidence 
indicates that the veteran did not develop hepatitis C due to 
service.  The service medical records do not indicate that 
the veteran had a sexually transmitted disease, blood 
transfusions, or tattoos during service.  Additionally, the 
post service medical records show extensive drug abuse and 
exposure to prostitutes.  The Board finds that there is no 
probative competent medical evidence showing that the veteran 
developed hepatitis C due to service.  Under the 
circumstances in the instant case, the Board must find that 
the preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

ORDER

New and material evidence having been submitted the claim for 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.

	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for hepatitis C is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


